DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of 17/244,915, directed to the same invention prosecuted therein. 
The preliminary amendment filed 6/28/2022 is acknowledged. Claims 1-9 are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/865,599, filed on 04/13/2013.
Claim Objections
Claims 1-9 are objected to because of the following informalities (Note: objection applies to subsequent dependent claims): 
Claim 1-In the limitation “outputting the command according to the motion trajectory to control an action of an electronic device, wherein the action corresponds to one or more commands and each command corresponds to a number of predetermined angle units” it is not clear how the action corresponds to “one or more commands” since it is recited “the command…to control an action”. It is not clear how “each command corresponds to a number of predetermined angle units” there is no interrelationship between the command, the motion trajectory and predetermined angle units. It not clear if “the command” and “one or more commands” refer to the same command. 	
In the limitation “wherein different commands are outputted according to different numbers of predetermined angle units is generated” it is not clear since there is no interrelationship between the command, the motion trajectory and the predetermined angle units. It is not clear if “commands” in the “different commands” and the “commands” in in the “one or more commands” refer to the same command. Furthermore, the limitation should read “wherein different commands are outputted according to different numbers of predetermined angle units 
Appropriate correction is required.
{Note: for purposes of examination, “command” will be read to refer to the same command throughout the claim. The following limitations will be read as “wherein the action corresponds to the command and each command corresponds to a number of predetermined angle units…”; “wherein the action corresponding to the command is triggered…”}.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Margolis et al. (US 2011/0310007).
As to Claim 1, Margolis et al. discloses A method for outputting a command by detecting a movement of an object, the method comprising: 
capturing a plurality of images generated by the movement of the object by an image capturing device (fig.1-depth camera 20; para.0015-motion-cpature model data of user’s body and movements is obtained); 
calculating a motion trajectory according to the images by an image processor, wherein the motion trajectory includes a rotation (para.0015, 0018- 0019- user 18 may make curved gestures, such as circular movements (e.g., movement 24) of hand 18a. The resulting hand positions that are produced in the motion-capture model data are then interpreted to produce control signals that move cursor 30; para.0019-0020, 0022, 0025, 0027-0028); and 
outputting the command according to the motion trajectory to control an action of an electronic device (para.0015, 0018,0019; the curved gestures {read as commands}, such as circular movements, are interpreted to produce control signals that move cursor 30 {read as action}), 
wherein the action corresponds to one or more commands and each command corresponds to a number of predetermined angle units (para.0016,0019-0020; user may make a number of rapid circles  to quickly navigate through the list of items, where the circular motion may be associated with various parameters, including but not limited to   a center point of rotation; a radius; a direction of rotation; an angular position for a hand position; a change in angular position; and/or an angular velocity; para.0036-changes in angular position may be used to determine the angular property used to control cursor movement. A scaling may be employed, in which the cursor traverses a number of items in proportion to the size of the change in angular position. More concretely, a full circle of the hand (360 degrees) might correspond to navigating through 200 or any other suitable number of selectable items. Any appropriate scaling value may be employed, and the value may depend on the number of items in the list to be navigated, among other factors. Such scaling may depend additionally on other parameters. For example, finer or larger adjustments to cursor position may be made in response to the radius values in history 100 (i.e., as derived from the current positions and associated center points). For example, it might be desirable that rotation through a given angle causes cursor movement through a larger number of items for a larger radius), wherein different commands are outputted according to different numbers of predetermined angle units is generated (para.0019-0020; para.0036-changes in angular position may be used to determine the angular property used to control cursor movement. A scaling may be employed, in which the cursor traverses a number of items in proportion to the size of the change in angular position. More concretely, a full circle of the hand (360 degrees) might correspond to navigating through 200 or any other suitable number of selectable items. Any appropriate scaling value may be employed, and the value may depend on the number of items in the list to be navigated, among other factors. Such scaling may depend additionally on other parameters. For example, finer or larger adjustments to cursor position may be made in response to the radius values in history 100 (i.e., as derived from the current positions and associated center points). For example, it might be desirable that rotation through a given angle causes cursor movement through a larger number of items for a larger radius).; and 
wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device (para.0014-0015,0018; depth camera 20 and supporting hardware/software may be used to recognize, analyze and/or track one or more objects, such as user 18. Object movements may be interpreted as operating system and/or operation controls. {The cursor is moved past a large or small of items 28 in response to the curved gesture from user 18, which is detected or recognized by the depth camera}).

As to Claim 7, Margolis et al. discloses wherein the step of calculating a motion trajectory according to the plurality of images comprises: detecting a change of shape, size, light intensity or position of the object in the images to determine whether the motion trajectory is a horizontal motion trajectory or a vertical motion trajectory (figs.2-6-para.0015, 0022-0028).

As to Claim 8, Margolis et al. discloses wherein the object includes a part of a hand of a user (fig.1-para.0015). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 -5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margolis et al. (US 2011/0310007) in view of Okamura (US 2010/0248833).
As to Claim 2, Margolis et al. does not expressly disclose, but Okamura discloses: wherein the step of calculating the motion trajectory according to the plurality of images comprises: subtracting a position of gravity center of the object in each of the images by a position of gravity center of the object in a previous image so as to obtain a motion vector corresponding to each image; and calculating the motion trajectory according to the motion vectors (para.0256- the direction to which the moving direction of the object is to be changed may be calculated based on the acceleration of the input device 8. In this case, it is preferable to calculate the acceleration applied to the input device 8, while subtracting the acceleration component along the direction of gravity therefrom, and calculate, based on the calculated acceleration, the direction to which the moving direction of the object is to be changed).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device disclosed by Margolis et al. with Okamura’s teachings, the motivation being to determine direction to which the moving direction of the object is to be changed and cause an object to move in accordance with user’s motion during the operating the input device (Okamura-para.0010, 0256).

As to Claim 3, Margolis et al. in view of Okamura disclose wherein the step of calculating the motion trajectory according to the motion vectors comprises: generating object rotation information according to the motion vectors, wherein the object rotation information comprises one or more of a rotation plane normal vector, rotation angle, angular velocity, speed, rotation radius and trajectory length (Margolis-fig.3-6-para.0019, 0023-0027, 0034-0035; Okamura-para.0256); and outputting the command to execute a software application program of an electrical device according to the object rotation information (Margolis-fig.3-6; para.0014, 0018-0019, 0023-0027, 0034-0037; Okamura-para.0256).  

As to Claim 4, Margolis et al. in view of Okamura disclose wherein the step of outputting the command according to the object rotation information comprises: outputting the command to control a rotation of one or more predetermined angle units according to the rotation plane normal vector and the rotation angle (Margolis-figs.2,7; para.0016, 0023, 0027, 0030, 0035-0037, 0042).

As to Claim 5, Margolis et al. in view of Okamura disclose wherein the predetermined angle unit is adaptively adjusted according to a trajectory velocity or an angular velocity (Margolis-para.0016, 0019-0020, 0027, 0034, 0037).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margolis et al. (US 2011/0310007) in view of Ahmed et al. (US 2011/0296353).
As to Claim 6, Margolis et al. does not expressly disclose, but Ahmed et al. discloses: illuminating the object with an invisible light source, wherein the image capturing device is for detecting light emitted from the invisible light source (fig.2, para.0028- TOF system 140 emits optical energy (shown as phantom lines emanating away from system 140) towards the user 30, and detects a fraction of that optical energy reflected by the user or other object(s) within the field of view. This reflected energy is depicted as phantom lines directed back to TOF system 140).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Margolis et al. with the teachings of Ahmed et al., the motivation being to provide more accurate and reliable gesture recognition.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margolis et al. (US 2011/0310007) in view of Hillis et al. (US 7,907,124).
As to Claim 27, Margolis et al. discloses the action corresponding to one or more commands is decelerated according to a function of a speed of the object (para.0020- as the speed of hand rotation slows (e.g., decreased angular velocity), cursor movement may slow down as a result and allow for finer adjustment of the cursor position in the list).
 Margolis et al. does not expressly disclose, but Hillis et al. discloses: wherein when the object stops moving, the action corresponding to one or more commands is decelerated according to a function of a speed of the object in a time period before the object stops moving (col.8, lines 3-21- by simulating physical properties, such as inertia and friction, the system 120 can more closely approximate the look and feel of manipulating a physical object. An important consequence of these properties is that motion of the displayed imagery can continue, and subsequently cease, after the initiating points of contact are removed; col.8, lines 36-47-With the optional inertia feature enabled, the computer 126 continues to pan the imagery in the initiated direction at the velocity implied by the gesture at the time the finger was lifted until a stopping or slowing naturally occurs; col.8, lines 55-col.9, line 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Margolis et al. with the teachings of Hillis et al., the motivation being so that the action corresponding to the gesture is continued to simulate inertia imparted by said gesture. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 11,402,922. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).



Instant Application: 17/851,087
1. A method for outputting a command by detecting a movement of an object, the method comprising: capturing a plurality of images generated by the movement of the object by an image capturing device; 

US Patent: 11,402,922
1. A method for outputting a command by detecting a movement of an object, the method comprising: capturing a plurality of images generated by the movement of the object by an image capturing device; 
calculating a motion trajectory according to the images by an image processor, wherein the motion trajectory includes a rotation; and 

outputting the command according to the motion trajectory to control an action of an electronic device, wherein the action corresponds to one or more commands and each command corresponds to a number of predetermined angle units; 

calculating a motion trajectory according to the images by an image processor, wherein the motion trajectory includes a rotation; and 

outputting the command according to the motion trajectory to control an action of an electronic device, wherein each command corresponds to a number of predetermined angle units; 
wherein different commands are outputted according to different numbers of predetermined angle units is generated; and 

wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device.  

wherein different commands are outputted according to different rotation velocities of the movement of the object; wherein by a relatively faster movement of the object with a relatively faster rotation velocity, the command corresponding to more number of predetermined angle units is generated, while, by a relatively slower movement of the object with a relatively slower rotation velocity, the command corresponding to less number of predetermined angle units is generated; and 
wherein an action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device.
Claim 2-9
Claim 2-9, respectively



Claim 1-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11,023,052 in view of Margolis et al. (US 2011/0310007).
Claim 1 of US Patent 11,023,052 discloses the limitations of Claim 1 of instant application, but do not expressly disclose an image processor; wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device.  
Margolis et al. discloses an image processor (fig.1,8; para.0013-0015- depth camera used to visually monitor one or more users, where the capture device and supporting hardware/software may be used to recognize, analyze and or track one more objects); wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device (para.0014-0015,0018; depth camera 20 and supporting hardware/software may be used to recognize, analyze and/or track one or more objects, such as user 18. Object movements may be interpreted as operating system and/or operation controls. The resulting hand positions that are produced in the motion-capture model data are then interpreted to produce control signals that move cursor 30 {The cursor is moved past a large or small of items 28 in response to the curved gesture from user 18, which is detected or recognized by the depth camera}).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method of US Patent ‘052 by recognizing, analyzing and/or tracking one or more objects and detect object movements (gestures), as disclosed by Margolis et al., the motivation being to produce control signals that move a cursor through a plurality of selectable items of a user interface based on the detected object movements (gestures).

Instant Application: 17/851,087
1. A method for outputting a command by detecting a movement of an object, the method comprising: capturing a plurality of images generated by the movement of the object by an image capturing device; 

US Patent: 11,023,052
1. A method for outputting a command by detecting a movement of an object, the method comprising: capturing a plurality of images generated by the movement of the object at different timings by an image capturing device; 
calculating a motion trajectory according to the images by an image processor, wherein the motion trajectory includes a rotation; and 

outputting the command according to the motion trajectory to control an action of an electronic device, wherein the action corresponds to one or more commands and each command corresponds to a number of predetermined angle units; 

wherein different commands are outputted according to different numbers of predetermined angle units is generated; and 

calculating a motion trajectory according to the images, wherein the motion trajectory includes a rotation; and 

outputting the command according to the motion trajectory to control an action of an electronic device; 
wherein when the object stops moving, the action of the electronic device is decelerated according to a function of a speed of the object in a time period before the object stops moving; and wherein different commands are outputted according to different rotation velocities of the movement of the object; 
wherein by a relatively faster movement of the object with a relatively faster rotation velocity, the command corresponding to more number of predetermined angle units is generated, while, by a relatively slower movement of the object with a relatively slower rotation velocity,
 the command corresponding to less number of predetermined angle units is generated.
wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device.  


Claim 2-8,9
Claim 2-8,1, respectively


Claim 1-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5,7-9 of U.S. Patent No. 10,599,224 in view of Margolis et al. (US 2011/0310007).
Claim 1 of US Patent 10,599,224 discloses the limitations of Claim 1 of instant application, but do not expressly disclose an image processor; wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device.  
Margolis et al. discloses an image processor (fig.1,8; para.0013-0015- depth camera used to visually monitor one or more users, where the capture device and supporting hardware/software may be used to recognize, analyze and or track one more objects); wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device (para.0014-0015,0018; depth camera 20 and supporting hardware/software may be used to recognize, analyze and/or track one or more objects, such as user 18. Object movements may be interpreted as operating system and/or operation controls. The resulting hand positions that are produced in the motion-capture model data are then interpreted to produce control signals that move cursor 30 {The cursor is moved past a large or small of items 28 in response to the curved gesture from user 18, which is detected or recognized by the depth camera}).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method of US Patent ‘224 by recognizing, analyzing and/or tracking one or more objects and detect object movements (gestures), as disclosed by Margolis et al., the motivation being to produce control signals that move a cursor through a plurality of selectable items of a user interface based on the detected object movements (gestures).
Instant Application: 17/851,087
1. A method for outputting a command by detecting a movement of an object, the method comprising: capturing a plurality of images generated by the movement of the object by an image capturing device; 

US Patent: 10,599,224
19. A method for outputting a command by detecting a movement of an object, the method comprising: capturing a plurality of images generated by the movement of the object at different timings by an image capturing device; and
calculating a motion trajectory according to the images by an image processor, wherein the motion trajectory includes a rotation; and 

outputting the command according to the motion trajectory to control an action of an electronic device, wherein the action corresponds to one or more commands and each command corresponds to a number of predetermined angle units; 

wherein different commands are outputted according to different numbers of predetermined angle units is generated; and 

calculating a motion trajectory according to the images, wherein the motion trajectory includes a rotation; and 

outputting the command according to the motion trajectory and a velocity of the motion trajectory to control an action of an electronic device; wherein the motion trajectory includes one or more predetermined angle units, and 

a motion trajectory having a relatively faster velocity generates the command corresponding to a more number of predetermined angle units by a motion trajectory, while a motion trajectory having a relatively slower velocity generates the command corresponding to a less number of predetermined angle units by the same motion trajectory, whereby different commands are outputted according to different rotation velocities of the movement of the object.
wherein the action corresponding to one or more commands is triggered by detecting that the object comes near to the image capturing device.  


Claim 2-5,6-8,9
Claim 2-5,7-9,1, respectively






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627